It seems to be admitted in this case that most of the area covered by Howe's Capitol addition, as described by the plat filed January 19, 1919, as well as most of the area described as Howe's Capitol addition filed in 1916, has been improved with substantial buildings used for residential purposes and the same is true with respect to the area to the south, to the west, to the east and the north.
In brief, as I view the issues in this case, these two plats, coming from a common dedicator, must be read in connection with each other, and, if they are, it is clear to me that there was designed a general plan and scheme to have these areas devoted to residential purposes. The number and arrangements of the blocks indicate such a purpose. This may be seen from the plats, photostatic copies being as follows:
[EDITORS' NOTE:  MAP IS ELECTRONICALLY NON-TRANSFERRABLE.] *Page 463 
[EDITORS' NOTE:  MAP IS ELECTRONICALLY NON-TRANSFERRABLE.]
The 1916 plat was dedicated for residential purposes, and although the 1919 plat does not technically mention the restrictions as being imposed upon block 18, yet it seems apparent that this block must follow within reasonable bounds the restrictions imposed upon the blocks in said platted additions. The 1919 plat dedicates all streets and alleys, outside of certain exceptions, "upon the distinct understanding and condition that said streets and alleys shall be used by the public for the ordinary purposes of travel, and other uses to which streets are ordinarily put."
Trucking of pipes, boilers, and oil and gas drilling paraphernalia are not within such uses in residential districts. Drilling for oil and gas in residential areas cannot be harmonious with residential purposes.
For these reasons, I dissent. *Page 464